 

 

USDC SDNY

 

 

 

 

 

 

 

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

xX DATE FILED: Uf [20

ISAAC E. ASH, = 7

Plaintiff,
- against - ORDER

MAGLAN CAPITAL HOLDINGS LLC, et al., 19 CV 5650 (PAE) (KNF)
Defendants.

wenn nee ene eee ene eee xX

KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
IT IS HEREBY ORDERED that the settlement conference scheduled previously in the above-
captioned action for January 23, 2020, shall be held on February 5, 2020, at 2:30 p.m., in courtroom

228, 40 Centre Street, New York, New York.

 

Dated: New York, New York SO ORDERED:
January 14, 2020
[(Ceamain, Vat carrer.
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
